Citation Nr: 1011759	
Decision Date: 03/30/10    Archive Date: 04/07/10

DOCKET NO.  07-25 823	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for loss of use of both 
lower extremities.

2.  Entitlement to automobile and adaptive equipment or 
adaptive equipment only. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Lawson, Counsel
INTRODUCTION

The Veteran had active service from February 1949 to January 
1961 and from February 1961 to February 1969.

This matter comes to the Board of Veterans' Appeals (BVA or 
Board) on appeal from an August 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada that denied the benefits sought on appeal.  

REMAND

A preliminary review of the record discloses a need for 
further development prior to final appellate review.  In this 
regard, it appears that there are additional, relevant 
medical records that have not been obtained in connection 
with the Veteran's claims.  

The Veteran claims service connection for loss of use of his 
bilateral lower extremities, and entitlement to automobile 
and/or adaptive equipment based on the loss of use of his 
lower extremities.  The Veteran testified in May 2009 that he 
had seen private physicians in the past 6 months for his 
lower extremities, that he had been to the emergency room at 
Valley View Hospital for his legs recently, and that he had 
had an electromyogram at a private facility contracted with 
by VA, about 6 or 7 months before the hearing.  During a June 
2009 VA examination, he advised that he had been hospitalized 
privately at Mountain View 4 days beforehand when his legs 
gave way.  The records of treatment he mentioned should be 
obtained.  Also, any additional VA medical records of 
treatment the Veteran has received since October 2009 should 
be obtained, as it appears that the Veteran receives ongoing 
VA treatment and the most recent VA medical record is dated 
in October 2009.  

Therefore, in order to give the Veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  This case 
is being returned to the RO via the Appeals Management Center 
(AMC) in Washington, D.C., and the Veteran will be notified 
when further action on his part is required.  Accordingly, 
this case is REMANDED for the following action:

1.  The RO/AMC should ask the Veteran to 
identify all sources of private treatment 
or evaluation he has received for his 
lower extremities since November 2005 
(the date of the last private medical 
records referred to in the August 2006 
rating decision) and to provide any 
releases necessary for the VA to secure 
private medical records of such treatment 
or evaluation.  The RO/AMC should then 
obtain and associate with the claims file 
any treatment records identified by the 
Veteran.  

2.  The RO/AMC should obtain and 
associate with the claims file all VA 
treatment records dated since October 16, 
2009, the date of the last VA records 
referred to in the November 2009 rating 
decision.)

3.  After the development requested in 
the first two paragraphs has been 
completed, the RO/AMC should review the 
evidence of record and determine whether 
there is sufficient medical evidence to 
decide the claims.  If there is 
insufficient medical evidence to decide 
the claims, the RO/AMC should afford the 
Veteran an appropriate examination or 
obtain any medical opinion necessary to 
decide the claims. 

When the development requested has been completed, the case 
should again be reviewed by the RO/AMC on the basis of the 
additional evidence, including all evidence associated with 
the claims file after the issuance of the February 3, 2009 
Supplemental Statement of the Case.  If the benefits sought 
are not granted, the Veteran and his representative should be 
furnished a Supplemental Statement of the Case, and be 
afforded a reasonable opportunity to respond before the 
record is returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The Veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
Veteran until he is notified.




_________________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


